  Case 16-27236       Doc 43    Filed 09/09/21 Entered 09/09/21 19:21:03            Desc Main
                                  Document     Page 1 of 4


                  IN THE UNITED STATES BANKRUPTCY COURT
           FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

In Re:                                       )              Case No.: 16-27236
                                             )
Steven L Demma & Kristen K Demma             )              Chapter 13
                                             )
                      Debtor(s).             )              Judge Donald R. Cassling


                   NOTICE OF MOTION & SHORTEN NOTICE

TO: See attached service list via U.S. Mail and Electronic Service Notice to applicable parties
PLEASE TAKE NOTICE that on September 22, 2021, at 10:00 am, I will appear before the
Honorable Donald R. Cassling or any judge sitting in that judge’s place and present the attached
Motion to Obtain/Incur Debt on shortened notice, and shall request that the attached Order be
entered, a copy of which is hereby filed with this notice.
This motion will be presented and heard electronically using Zoom for Government. No personal
appearance in court is necessary or permitted. To appear and be heard on the motion, you must
do the following:

To appear by video, use this link: https://www.zoomgov.com/. Then enter the meeting

ID and password. - Meeting ID: 161 414 7941 - Passcode: 619

To appear by telephone, call Zoom for Government at 669-254-5252 or 646-828-7666. Then
enter the meeting ID and password above.

The meeting ID and password can also be found on the judge’s page on the court’s web site.

 If you object to this motion and want it called on the presentment date above, you must file a
Notice of Objection no later than two (2) business days before that date. If a Notice of Objection
is timely filed, the motion will be called on the presentment date. If no Notice of Objection is
timely filed, the court may grant the motion in advance without a hearing.

                                                                             By: David H Cutler
                                                                            Attorney for Debtor
                                                                 4131 Main St. Skokie, IL 60076
                                                                       cutlerfilings@gmail.com

CERTIFICATE OF SERVICE I, David H Cutler, certify/declare under penalty of perjury under
the laws of the United States of America that I served a copy of this notice and the attached
motion/application on each entity shown on the attached list at the address shown and by the
method indicated on the list on September 9, 2021, before 8:00 p.m.
                                                            /s/ David H. Cutler
                                                            David H. Cutler, esq.
Case 16-27236   Doc 43   Filed 09/09/21 Entered 09/09/21 19:21:03    Desc Main
                           Document     Page 2 of 4


                                               Attorney for Debtor(s)
                                               Cutler & Associates Ltd.
                                               4131 Main St.
                                               Skokie IL 60076
                                               (847) 673-8600




                                     2
  Case 16-27236          Doc 43   Filed 09/09/21 Entered 09/09/21 19:21:03            Desc Main
                                    Document     Page 3 of 4


                     IN THE UNITED STATES BANKRUPTCY COURT
              FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

In Re:                                         )              Case No.: 16-27236
                                               )
Steven L Demma & Kristen K Demma               )              Chapter 13
                                               )
                         Debtor(s).            )              Judge Donald R. Cassling


                               MOTION TO OBTAIN/INCUR DEBT

         NOW COMES the Debtor, Kristen Demma, (hereinafter referred to as “DEBTOR”), by

and through her attorneys, Cutler and Associates, Ltd., and move this Honorable Court for entry

of an Order allowing the Debtor to Incur/Obtain Debt and in support thereof, respectfully

represents as follows:

         1.    On August 24, 2016, the Debtor filed a petition for relief under Chapter 13 of the

               Bankruptcy Code.

         2.    The Debtor’s Chapter 13 Plan was confirmed on October 19, 2016.

         3.    The confirmed plan calls for monthly payments of $495 per month for 60 months

               with unsecured creditors receiving 14% of their timely filed or allowed claims.

         4.    That the Debtor has made timely plan payments.

         5.    The Debtor wishes to purchase a real property, 624 Hawley Drive Unit 352,

               Oswego, IL 60543, hereinafter referred to as “real property”.

         6.    That the Debtor has entered into an agreement with the seller with a purchase price

               of $234,000. (See Exhibit A)

         7.    That the Debtor has been approved for financing through Loandepot.com, LLC, the

               loan financing is in the amount of $233,197, with a 3.375% fixed interest rate for 30

               years. (See Exhibit B)




                                                   3
  Case 16-27236       Doc 43      Filed 09/09/21 Entered 09/09/21 19:21:03             Desc Main
                                    Document     Page 4 of 4


       8.    The Debtor’s approximate monthly mortgage payment will be $1,030.96 per month

             which includes principal, interest, escrow, and insurance.

       9.    That the Debtor can afford to incur this mortgage loan, when the case was filed her

             rent was at $1,400 per month, the new mortgage payment will be less that her rent

             at the time the case was filed. Debtor can afford the loan, home upkeep and her

             Bankruptcy plan payment as she filed in good faith and intends to complete her plan

             of reorganization.

       10.   That potential closing for this real estate transaction is set for October 1, 2021.

       11.   That the Debtor brings this motion on shortened notice as they seek to close this

             real estate transaction on October 1, 2021, any prolonging of that date may cause

             the Debtor irreparable harm in losing their prospective seller and or incurring fees

             for the delay.

       WHEREFORE, DEBTOR prays that this Honorable Court enter an order permitted the

Debtor to incur home loan financing through Loandepot.com, LLC, and allow her to purchase

the real property at 624 Hawley Drive Unit 352, Oswego, IL 60543 in the amount of $233,197,

with a fixed interest rate of 3.375% and a term lasting 30 years with a monthly payment of

$1,030.96 and shorten notice.



                                                              Respectfully submitted,

                                                              By: /s/ David H. Cutler
                                                              David H. Cutler, esq.
                                                              Attorney for Debtor(s)
                                                              Cutler & Associates Ltd.
                                                              4131 Main St. Skokie IL 60076
                                                              (847) 673-8600




                                                 4
